Citation Nr: 0118326	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-14 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1960 through 
November 1964.

This matter comes to the Board on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
service connection for a right shoulder disorder.

A hearing was held before a hearing officer at the RO in 
September 2000.  A copy of the transcript has been associated 
with the claims file.


REMAND

The veteran began active duty in November 1960.  Service 
medical records include an enlistment examination report, 
dated in November 1960, which reflects no complaints or 
findings relevant to a right shoulder disorder.  On the 
Report of Medical History, the veteran indicated that he did 
not have and had never had "painful or 'trick' shoulder".  
On the Report of Medical Examination, the examiner found the 
upper extremities to be normal on clinical evaluation.

On Report of Medical Examination, dated in August 1961, the 
examiner noted that the veteran reported a history of 
"'[t]rick' shoulder bilaterally, characterized by frequent 
dislocations of humeral head, easily replaced by patient."  
The examiner found the upper extremities to be normal on 
clinical evaluation.

Service medical records also reflect that, on September 15, 
1961, the veteran reported a history of chronic recurrent 
dislocation of both shoulder arm joints for four years.  The 
veteran stated that dislocations occurred frequently and that 
he was familiar with procedure of self reduction.  This 
condition was greater or worse in the left shoulder than in 
the right.  An orthopedic consultation was planned.  An X-ray 
report pertaining to both shoulders reflected loss of and 
smoothing out of medial glenoid labrum, characteristic of 
recurrent subcoracoid dislocation.

On September 26, 1961, the veteran was seen in the orthopedic 
clinic.  He provided a history of recurrent dislocations only 
in the left shoulder to the examiner and only that shoulder 
was the subject of the examiner's consultation report.  He 
subsequently underwent a surgical procedure in service on the 
left shoulder.

The separation examination report, dated in September 1964, 
pertains only to findings relevant to the left shoulder and 
reflects no complaints or findings relevant to a right 
shoulder disorder.  However, there is also a Report of 
Medical History, dated by the veteran in November 1964, in 
which he indicated that he had or had had a painful or 
"trick" shoulder and on which he stated that his left and 
right shoulders frequently dislocated, more so the left one.  
The notations by the examiner on this report were made during 
the August 1961 examination and reflect the same finding of 
"'[t]rick' shoulder bilaterally, characterized by frequent 
dislocations of humeral head, easily replaced by patient."

Service connection has been in effect for a left shoulder 
disorder since 1976.  The veteran first claimed service 
connection for a right shoulder disorder in September 1999.  
He stated that he had been treated for right shoulder 
dislocations in service.  He also stated that he had been 
treated for the condition at a VA clinic and a VA medical 
center (VAMC).

The RO obtained the VA medical records.  These records show 
that the veteran complained of right shoulder pain in 
February and March 1999.  In May 1999, he reported a problem 
with dislocation of the right shoulder.  In September 1999, 
the veteran was seen in the orthopedic clinic with a history 
of right shoulder pain and multiple dislocations over the 
last 40 years.  X-rays revealed degenerative changes in the 
right glenohumeral joint.  The examiner's diagnosis was 
glenohumeral arthrosis (Milwaukee shoulder).

In May 2000, the RO denied service connection for right 
shoulder dislocation.  The veteran appealed the decision to 
the Board.  In June 2000, the RO received a statement from a 
fellow servicemember of the veteran who reported that he 
first noticed the veteran's left shoulder problems in 1961 
and that the veteran had undergone an operation in service 
for this problem.  He stated that in the spring of 1962, the 
veteran's right shoulder began doing the same as the left but 
that the veteran decided against another operation.  The 
fellow service member also reported that he and the veteran 
had kept in contact with each other since separation from 
service and that he had visited the veteran in the past year 
and noticed that the veteran's shoulder nearly separated when 
he was lifting bags of crayfish.

A hearing was conducted at the RO before a Hearing Officer in 
September 2000.  The veteran testified that the first time 
his right shoulder dislocated was in service while he was 
waxing his barracks.  The dislocations continued during 
service and after service, but he was able to put the 
shoulder back in place himself.  He stated that when he was 
seen in service about the operation that was performed on his 
left shoulder, the doctor asked him which shoulder he wanted 
to have the surgery on first and he chose the left one 
because he was right handed.  However, he decided to do 
exercises to strengthen his right shoulder rather than have 
surgery on it.  The veteran testified that he never sought 
treatment for his right shoulder until 1998 or 1999.

The veteran was examined for VA purposes in October 2000.  He 
gave a history of right shoulder dislocations beginning in 
basic training while mopping floors.  He stated that his 
right shoulder felt "like it wants to slip out all the 
time."  Physical examination revealed forward flexion of the 
right shoulder to 45 degrees; abduction to 50 degrees, when 
it became painful, but could work through pain and abduct to 
90 degrees; shoulder rotation to 45 degrees and internal 
rotation to 90 degrees.  The diagnosis was degenerative joint 
disease of the right shoulder.

In a January 2001 supplemental statement of the case, the RO 
continued the denial of service connection for dislocation of 
the right shoulder, degenerative joint disease.

Service medical records show that on three occasions the 
veteran reported a history of having dislocations affecting 
his right shoulder in the past as well as his left shoulder.  
However, there are few objective findings pertaining to a 
right shoulder disorder in service.  Clinical evaluation of 
right shoulder on examination in August 1961 and on the 
September 1964 separation examination was normal.  Although 
the veteran testified at the hearing in September 2000 that 
he first dislocated his right shoulder while waxing the floor 
in the barracks in service, an October 1961 report of 
hospitalization is among the service medical records and 
shows that the veteran provided a history of having 
dislocated his left shoulder seven or eight months earlier 
while rubbing wax on the floor.  Moreover, although he has 
stated that he received treatment in service for a right 
shoulder disorder, service medical records show treatment 
only for a left shoulder disorder.

However, the September 1961 X-ray pertaining to both 
shoulders reflected a finding of loss of and smoothing out of 
medial glenoid labrum, characteristic of recurrent 
subcoracoid dislocation.  This is the only objective evidence 
in the service medical records of a right shoulder disorder.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law provides, in pertinent part, 

In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
an examination or opinion is necessary to 
make a decision on the claim. . . .

The Secretary shall treat an examination 
or opinion as being necessary to make a 
decision on a claim . . . if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) --

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(c).

In this case, there is competent evidence that the claimant 
has a current disability, shown on a September 1999 VA X-ray 
as degenerative changes in the right glenohumeral joint and 
diagnosed at that time as glenohumeral arthrosis and 
diagnosed on the October 2000 VA examination as degenerative 
joint disease of the right shoulder.  Moreover, "taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)", the statements of 
the claimant indicate that the disability may be associated 
with his service.

However, whether degenerative changes in the right shoulder, 
first shown in September 1999 is associated with a September 
1961 X-ray finding of loss of and smoothing out of medial 
glenoid labrum, characteristic of recurrent subcoracoid 
dislocation, is a medical issue requiring medical evidence 
for its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Because the record does not contain sufficient 
medical evidence for the Board to render a finding on this 
matter, a remand for a medical opinion is required under the 
new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the course of 
this appeal for his right shoulder 
disorder.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
and any other pertinent information 
identified by the appellant that have not 
been previously secured.

2.  The RO should schedule the veteran 
for an examination to obtain a medical 
opinion on the medical matters to be 
resolved in this case.  The claims file 
must be made available to the examiner 
for review of the pertinent medical 
evidence in the case.

3.  The examiner must render a diagnosis 
of all right shoulder pathology found on 
examination.  All tests needed to 
establish such diagnosis should be 
conducted.

The examiner must review the service 
medical records and the more recent 
medical evidence pertaining to a right 
shoulder disorder.  The examiner must 
express an opinion as to whether current 
degenerative joint disease of the right 
shoulder or any other current right 
shoulder pathology is associated with any 
disease or injury to the right shoulder 
shown in service.  The examiner should 
specifically address whether current 
degenerative joint disease of the right 
shoulder or any other current right 
shoulder pathology is associated with a 
September 1961 X-ray finding of loss of 
and smoothing out of medial glenoid 
labrum, characteristic of recurrent 
subcoracoid dislocation.

If an association, connection, or 
relationship between a current disability 
and a disease or injury shown in service 
cannot be stated in terms of medical 
certainty, the examiner should express 
the opinion in terms that reflect a range 
of probability or possibility.  
Specifically, the examiner should state, 
for example in this case, whether it is -
- "very likely", "likely", "possible, 
but not likely", "not very likely", or 
"as least as likely as not" -- that 
current degenerative joint disease of the 
right shoulder is related to a September 
1961 X-ray finding of loss of and 
smoothing out of medial glenoid labrum as 
opposed to some other factor or factors.  
The examiner should provide a complete 
rationale for the opinion expressed in 
the examination report.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that development of all 
relevant evidence has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





